Citation Nr: 0318921	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  98-17 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder. 

2. Entitlement to service connection for a disability 
manifested by memory loss, depression, generalized joint and 
muscle pain, fatigue, and night sweats, to include as due to 
undiagnosed illness.

3. Entitlement to service connection for dermatitis/actinic 
keratoses. 

4. Entitlement to service connection for emphysema and/or 
chronic bronchitis. 

5.  Entitlement to an effective date earlier than January 11, 
1995, for the assignment of a 40 percent disability rating 
for service-connected degenerative disc disease with right 
sciatica and spinal stenosis at L3-L4.


REPRESENTATION

Appellant represented by:	The American Legion
REMAND

The veteran served on active duty from September 1990 to 
August 1991.  He served in the Southwest Asian (SWA) theater 
of operations during the Persian Gulf War from September 27, 
1990, to May 20, 1991. He also had an additional four months 
of prior active service, the dates of which are not 
confirmed.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of July 1995, September 1997, and May 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

In September 1999, a hearing was held before a Board Member, 
who is no longer at the Board.  The law requires that the 
Board Member who conducted the hearing must participate in 
making the final determination of the appeal.  In June 2003, 
when the veteran was advised of the right to have another 
hearing, he indicated he wanted a hearing at the regional 
office. 

To ensure due process of law, the case is REMANDED to RO for 
the following action: 

Clarify with the veteran whether he wants 
a hearing before the Board and the 
Veterans Law Judge, who will decide his 
appeal, which can be accomplished by a 
Travel Board hearing or a videoconference 
hearing or whether he wants the hearing 
conducted by personnel at the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




